DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the specific structure as claimed. The prior art discloses lattice structures having struts and nodes, the known lattice structures do not disclose six struts and four nodes contacting the three structures among the six struts and the respective coating leers which have the thicknesses and the lengths in the manner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walker (US9058798) discloses a tunable polymer based sonic structure; Yang (US8557341) discloses patterning structures using deformable substrates; El-Kady (US8094023) discloses a phononic crystal device; Deardorff (US6554826) discloses an electrodynamic phased array lens; Pham (US2021062970) discloses a lattice structure but fails to disclose the specific arrangement as claimed; Rimoli US20190242110) discloses a lattice structure; Delepro (US20190130886) discloses a phononic crystal vibration isolator; Cook (US20160027425) discloses a lattice structure but fails to disclose the structure as claimed; Dong (US20130114936) discloses a wide bandgap low loss phononic fiber; Hundley (US9809002) discloses a method of manufacturing a three dimensional lattice but fails to disclose the .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837